CAYTON, Associate Judge
(concurring.
I agree that the judgment should be affirmed on the ground that the customer was not given notice of the attempted limitation of liability.
I also feel that the judgment should be affirmed on the additional ground (stated in my dissent in Manhattan Co. v. Goldberg, cited by the majority) “that the attempted limitation of liability is against public policy, inflationary, and repugnant to the Price Administration program.” [38 A.2d 172, 175.] The situation in this case again emphasizes the strong reasons of public policy for refusing laundries the right to limit their liability so drastically.
In that case it was argued, and the contention is repeated here, that if the customer was not satisfied to do business with the laundry on its own terms he should have gone elsewhere.
Two of the largest laundries in the city have now undertaken to enforce su'ch limitation in the courts. They insist that under the limitation on their slips they may not legally be required to pay more than ten times the service charge, regardless of the actual value of the article lost or damaged. How many more laundries will do so we do not know. But if the law gives them that right, none of them can be blamed for exercising it. And if all laundries do so, the right of the customer to “go elsewhere” will not amount to much.